Name: Commission Regulation (EEC) No 2107/84 of 23 July 1984 amending for the second time Regulation (EEC) No 1726/82 determining intervention centres for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 194/20 Official Journal of the European Communities 24. 7 . 84 COMMISSION REGULATION (EEC) No 2107/84 of 23 July 1984 amending for the second rime Regulation (EEC) No 1726/82 determining intervention centres for colza, rape and sunflower seed should be designated ; whereas the list of the centres in question should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1556/84 ( 2), and in particular Article 24 (2) thereof, Having regard to Commission Regulation (EEC) No 1726/82 of 30 June 1982 determining intervention centres for colza, rape and sunflower seed (  '), as amended by Regulation (EEC) No 2142/82 (4), Whereas Regulation (EEC) No 1726/82 established a list of intervention centres in the Community ; Whereas, in view of the increase in the production of the seeds in question , further intervention centres HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1726/82 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 172, 30 . 9 . 1966 , p . 3025/66 . ( 2) OJ No L 150 , 6 . 6 . 1984, p. 5 . (') OJ No L 189, 1 . 7 . 1982 , p. 64 . ( 4 ) OJ No L 266 , 31 . 7 . 1982, p. 1 . 24. 7 . 84 Official Journal of the European Communities No L 194/21 ANNEX INTERVENTION CENTRES FOR : A. Colza and rape seed Belgium  Floreffe Denmark  Arhus  KÃ ¸benhavn  Haderslev  Odense  Renne  La Pallice  Le Pouzin  Lyon  Metz  Poitiers  Rouen  Saint-Quentin  Strasbourg  Toulouse  Vesoul Federal Republic of Germany  Augsburg  Bamberg  DÃ ¼sseldorf  Hamburg  Mannheim  Plochingen  Ratisbonne  WÃ ¼rzburg Greece  Komotini Ireland  Dublin Italy  Genova France  Agen  Angers  Auxerre  Bordeaux  Bourges  Chalons-sur-Marne  Chartres  Chateauroux  Dijon  Dunkerque  Gennevilliers The Netherlands  Groningen  Rotterdam United Kingdom  Cambridge  Hull  Leith  Liverpool  Oxford  Tilbury B. Sunflower seed France  Agen  Angers  Auxerre  Beaucaire  Blois  Bordeaux  Bourges  Clermont-Ferrand  Dijon  La Pallice  Le Pouzin  Poitiers  Strasbourg  Toulouse Greece  Komotini Italy  Campobasso  Foggia  Grosseto  Macerata  Perugia  Siena